                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FIRAS M. AYOUBI,

                Plaintiff,

         v.                                                Case No. 18-cv-1806-JPG-MAB

 HANESBRANDS INC., KEEFE GROUP LLC,
 ACCESS CATALOGUE COMPANY and FILA
 SPORTING GOODS COMPANY,

                Defendants.

                                         JUDGMENT

        This matter having come before the Court, and the Court having found it lacks subject

matter jurisdiction,

        IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed for lack of

jurisdiction.


DATED: April 9, 2019                        MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk

Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
